            Case 3:19-cv-07651-LB Document 7 Filed 11/20/19 Page 1 of 4



 1   WILMER CUTLER PICKERING                               WILMER CUTLER PICKERING
      HALE AND DORR LLP                                      HALE AND DORR LLP
 2   Mark D. Selwyn (SBN 244180)                           William F. Lee (pro hac vice to be filed)
 3   mark.selwyn@wilmerhale.com                            william.lee@wilmerhale.com
     950 Page Mill Road                                    Joseph J. Mueller (pro hac vice to be filed)
 4   Palo Alto, CA 94304                                   joseph.mueller@wilmerhale.com
     Telephone: (650) 858-6000                             Timothy D. Syrett (pro hac vice to be filed)
 5   Fax: (650) 858-6100                                   timothy.syrett@wilmerhale.com
                                                           60 State Street
 6   WILMER CUTLER PICKERING                               Boston, MA 02109
 7     HALE AND DORR LLP                                   Telephone: (617) 526-6000
     Leon B. Greenfield (pro hac vice to be filed)         Fax: (617) 526-5000
 8   leon.greenfield@wilmerhale.com
     Amanda L. Major (pro hac vice to be filed)
 9   amanda.major@wilmerhale.com
     1875 Pennsylvania Avenue NW
10
     Washington, DC 20006
11   Telephone: (202) 663-6000
     Fax: (202) 663-6363
12
     Attorneys for Plaintiffs
13   Intel Corporation, Apple Inc.
14

15

16                               UNITED STATES DISTRICT COURT
17                            NORTHERN DISTRICT OF CALIFORNIA
18
     INTEL CORPORATION and APPLE INC.,                                 19-7651
                                                            Case No. ____________________
19

20                                   Plaintiffs,            INTEL CORPORATION’S
                                                            ADMINISTRATIVE MOTION TO
21   v.                                                     CONSIDER WHETHER CASES
                                                            SHOULD BE RELATED
22   FORTRESS INVESTMENT GROUP LLC,
     FORTRESS CREDIT CO. LLC, UNILOC
23
     2017 LLC, UNILOC USA, INC., UNILOC
24   LUXEMBOURG S.A.R.L., VLSI
     TECHNOLOGY LLC, INVT SPE LLC,
25   INVENTERGY GLOBAL, INC., DSS
     TECHNOLOGY MANAGEMENT, INC., IXI
26   IP, LLC, and SEVEN NETWORKS, LLC,
27
                                     Defendants.
28


                               Intel Corporation’s Administrative Motion to Consider Whether Cases Should Be Related
            Case 3:19-cv-07651-LB Document 7 Filed 11/20/19 Page 2 of 4



 1
            Pursuant to Civil Local Rules 3-3(c) and 3-12, Plaintiff Intel Corporation (“Intel”)
 2
     respectfully submits this Administrative Motion to Consider Whether Cases Should Be Related so
 3
     that the Court may consider whether this case is related to Intel Corporation v. Fortress Investment
 4
     Group LLC, et al., No. 5:19-cv-06856-EJD (N.D. Cal.) (“-6856 Action”). Intel filed the -6856
 5
     Action in this District on October 21, 2019; it was initially assigned to Magistrate Judge Jacqueline
 6
     Scott Corley and then reassigned to Judge Edward J. Davila on November 5, 2019. Intel voluntarily
 7
     dismissed the -6856 Action on November 20, 2019 pursuant to Federal Rule of Civil Procedure
 8
     41(a)(1)(A)(i).
 9
            Under N.D. Cal. Civil L.R. 3-12(a)(1)-(2), “[a]n action is related to another when: (1) The
10
     actions concern substantially the same parties, property, transaction or event; and (2) It appears
11
     likely that there will be an unduly burdensome duplication of labor and expense or conflicting results
12
     if the cases are conducted before different Judges.”
13
            The -6856 Action concerned Intel and Defendants Fortress Investment Group LLC
14
     (“Fortress”), Fortress Credit Co. LLC, VLSI Technology LLC, and DSS Technology Management,
15
     Inc. The present action adds parties: Apple is another plaintiff, and there are seven new defendants:
16
     Uniloc 2017 LLC, Uniloc USA, Inc., Uniloc Luxembourg, S.à.r.l., INVT SPE LLC, Inventergy
17
     Global, Inc., IXI IP, LLC, and Seven Networks, LLC.
18
            Both the -6856 Action and the present action include claims under the Sherman Act, the
19
     Clayton Act, and Cal. Bus. & Prof. Code § 17200 et seq. Both actions arise from anticompetitive
20
     patent aggregation by Fortress and a web of PAEs that Fortress owns or controls, with various
21
     particularized facts as to Intel and Apple.
22
            The -6856 Action was in its infancy at the time it was dismissed. No defendants had
23
     answered or otherwise responded. On November 15, the Court granted a stipulation filed by Intel
24
     and three of the four defendants setting a deadline of January 6, 2020 for those defendants to answer
25
     or otherwise respond to Intel’s Complaint.
26

27

28

                                                           1
                                Intel Corporation’s Administrative Motion to Consider Whether Cases Should Be Related
           Case 3:19-cv-07651-LB Document 7 Filed 11/20/19 Page 3 of 4



 1   Dated: November 20, 2019                   WILMER CUTLER PICKERING
                                                  HALE AND DORR LLP
 2

 3
                                                By:       /s/ Mark D. Selwyn________
 4                                                      Mark D. Selwyn
 5                                                      Mark D. Selwyn (SBN 244180)
                                                        mark.selwyn@wilmerhale.com
 6                                                      WILMER CUTLER PICKERING
                                                          HALE AND DORR LLP
 7                                                      950 Page Mill Road
                                                        Palo Alto, CA 94304
 8                                                      Telephone: (650) 858-6000
                                                        Facsimile: (650) 858-6100
 9
                                                        William F. Lee (pro hac vice to be
10                                                      filed)
                                                        william.lee@wilmerhale.com
11                                                      Joseph J. Mueller (pro hac vice to be
                                                        filed)
12                                                      joseph.mueller@wilmerhale.com
                                                        Timothy Syrett (pro hac vice to be
13                                                      filed)
                                                        timothy.syrett@wilmerhale.com
14                                                      WILMER CUTLER PICKERING
                                                           HALE AND DORR LLP
15                                                      60 State Street
                                                        Boston, MA 02109
16                                                      Telephone: (617) 526-6000
                                                        Facsimile: (617) 526-5000
17
                                                        Leon B. Greenfield (pro hac vice
18                                                      pending)
                                                        leon.greenfield@wilmerhale.com
19                                                      Amanda L. Major (pro hac vice to be
                                                        filed)
20                                                      amanda.major@wilmerhale.com
                                                        WILMER CUTLER PICKERING
21                                                         HALE AND DORR LLP
                                                        1875 Pennsylvania Avenue, N.W.
22                                                      Washington, DC 20006
                                                        Telephone: (202) 663 6000
23                                                      Facsimile: (202) 663 6363
24                                                      Attorneys for Plaintiff
                                                        INTEL CORPORATION
25

26

27

28

                                                      2
                           Intel Corporation’s Administrative Motion to Consider Whether Cases Should Be Related
            Case 3:19-cv-07651-LB Document 7 Filed 11/20/19 Page 4 of 4



 1
                                    CERTIFICATE OF SERVICE
 2
           I hereby certify under penalty of perjury under the laws of the United States that a true
 3
     and correct copy of the above and foregoing document has been served on November 20,
 4
     2019 to all counsel of record who are deemed to have consented to electronic service via the
 5
     Court’s ECF system per Civil Local Rule 5-1.
 6

 7   DATED: November 20, 2019                           By:    /s/ Mark D. Selwyn
                                                              Mark D. Selwyn
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        3
                             Intel Corporation’s Administrative Motion to Consider Whether Cases Should Be Related
